DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 20, 23-26 and 30, in the reply filed on October 6, 2021 is acknowledged.

Claims Summary
	Claim 1 is directed to an isolated, synthetic or recombinant antibody or a functional part thereof, derivative and/or analogue thereof that specifically binds RSV, comprising:
A HC CDR1 comprising a sequence at least 70% identical to SEQ ID NO: 4
A HC CDR2 comprising a sequence at least 70% identical to SEQ ID NO: 8 
A HC CDR3 comprising a sequence at least 70% identical to SEQ ID NO: 12
A LC CDR1 comprising a sequence at least 70% identical to SEQ ID NO: 20 
A LC CDR2 comprising a sequence at least 70% identical to SEQ ID NO: 24
A LC CDR3 comprising a sequence at least 70% identical to SEQ ID NO: 28
The specification defines a “functional part” of an antibody as a part that has at least one same property as the antibody, not necessarily in amount (see page 5, last paragraph).  The specification defines “functional derivative” of an antibody as an antibody which has been altered such that at one property is essentially the same as the antibody, not necessarily in amount (see page 6, first paragraph).  The specification defines “functional analogue” of antibody as, preferably, an artificial binding compound, comprising at least one CDR sequence of an antibody (see page 5, lines 20-24).  Also claimed is a pharmaceutical composition thereof comprising a pharmaceutical acceptable carrier, diluent or excipient (claim 25), an antibody 
In dependent claim 2, the antibody, functional part, derivative or analogue thereof comprises:
A HC comprising a sequence at least 70% identical to SEQ ID NO: 16
A LC comprising a sequence at least 70% identical to SEQ ID NO: 32
Dependent claim 3 is directed to an embodiment wherein the antibody, functional part, derivative or analogue thereof is conjugated to PEG or albumin, and/or comprises a salvage receptor binding epitope, and/or modified amino acid residues identified as involved in the interaction between an Fc and an FcRN receptor, and/or non-naturally occurring amino acid residues.
Dependent claim 4 is directed to an embodiment wherein the antibody, functional part, derivative or analogue thereof comprises an Fc region, which comprises a modification at one or more positions listed in claim 4, wherein the modification is a substitution, insertion and/or deletion.  The amino acid positions are numbered according to the EU index of Kabat.  The specification references Kabat et al., Journal of Immunology, 1991, 147(5):1709-1719 (see specification page 16, lines 20-21).
	Dependent claim 5 is directed to an isolated synthetic or recombinant antibody or a functional part, derivative or analogue thereof that binds to an epitope that is recognized by an antibody of claim 1, having a dissociation constant of less than 1/10-2M, among other values listed in claim 6.
	Also claimed is a combination comprising the antibody, functional part, derivative or analogue of claim 1, and a different RSV-specific agent (claim 22), e.g., an antibody selected 

Claim Objection
Claim 4 is objected to for an informality.  Claim 4 recites "as numbered by the EU index as set forth in Kabat et al", which should be “as numbered by the EU index of Kabat”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the “use” claims are not a proper process claim as there are no steps, and thus, the claim does not define a proper process.  A suggested format is, “A method of treating and/or preventing a RSV-related disorder, comprising administering an antibody of claim 1”, for example.   

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6, 20, 23-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 20, 23-26 and 30 are directed to embodiments that encompass a “functional analogue” of an antibody.  The specification defines “functional analogue” of antibody as, preferably, an artificial binding compound, comprising at least one CDR sequence of an antibody (see page 5, lines 20-24).  Although the specification offers a preferable embodiment, there is no set definition of an analogue.  Without a definition, it is not clear what the analogue’s structure is, or what is retained from the original antibody.  The metes and bounds of the claims cannot be determined with regard to this embodiment of an analogue.  
Regarding claim 20, and dependent claims 23 and 30, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 24 and 30 are directed to “use” claims, which do not set forth any active, positive steps delimiting how this use is actually practiced.  The metes and bounds of the claims cannot be determined.  A suggested format is, “A method of treating and/or preventing a RSV-related disorder, comprising administering an antibody of claim 1”, for example.  The metes and bounds of the claims cannot be determined.

	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

Claims 1-6, 20, 23-26 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
The claims are directed to a genus of antibodies, derivatives and analogues thereof that specifically bind RSV.  With the exception of claims 5 and 6, the antibodies comprise: 
A HC CDR1 comprising a sequence at least 70% identical to KLSIH (SEQ ID NO: 4).  70% identity allows for 1 amino acid change.
A HC CDR2 comprising a sequence at least 70% identical to GYEGEVDEIFYAQKFQH (SEQ ID NO: 8).  70% identity allows for 5 amino acid changes.  
A HC CDR3 comprising a sequence at least 70% identical to LGVTVTEAGLGIDDY (SEQ ID NO: 12). 70% identity allows for 4 amino acid changes.
A LC CDR1 comprising a sequence at least 70% identical to RASQIVSRNHLA (SEQ ID NO: 20).  70% identity allows for 3 amino acid changes.
A LC CDR2 comprising a sequence at least 70% identical to GASSRAT (SEQ ID NO: 24).  70% identity allows for 2 amino acid changes.
A LC CDR3 comprising a sequence at least 70% identical to LSSDSSI (SEQ ID NO: 28).  70% identity allows for 2 amino acid changes.
In dependent claim 2, the antibody, functional part, derivative or analogue thereof comprises:
A HC comprising a sequence at least 70% identical to SEQ ID NO: 16, which 124 amino acids in length.  70% identity allows for 37 amino acid changes.
A LC comprising a sequence at least 70% identical to SEQ ID NO: 32, which is 108 amino acids in length.  70% identity allows for 32 amino acid changes.
The specification defines a “functional part” of an antibody as a part that has at least one same property as the antibody, not necessarily in amount (see page 5, last paragraph).  The specification defines “functional derivative” of an antibody as an antibody which has been altered such that at one property is essentially the same as the antibody, not necessarily in amount (see page 6, first paragraph).  The specification defines “functional analogue” of antibody as, preferably, an artificial binding compound, comprising at least one CDR sequence of an antibody (see page 5, lines 20-24).  
The claims provide a partial structure in form of variable CDRs, HC and LC sequences for the antibodies (i.e., 70% identity, derivatives, analogues), and a function of being capable of binding specifically to RSV.  Regarding the partial structure and function, the specification discloses an antibody, AM22, having SEQ ID NO: 4, 8, 12, 20, 24 and 28 (HC and LC CDRs 1-3, respectively) and SEQ ID NO: 16 and 32 (HC and LC, respectively), wherein AM22 is a fully 
With particular regard to claims 5 and 6, directed to an isolated synthetic or recombinant antibody or a functional part, derivative or analogue thereof that binds to an epitope that is recognized by an antibody of claim 1, these claims have not given structure and are only assigned a function.  
The specification does not offer any specific guidance on a nexus between the partial structure (or no structure in claims 5 and 6) and the recited function (binds RSV).  While the base sequences are provided, the modifications to be made to arrive at variants, derivatives or analogs having the necessary function do not appear to have been elucidated.  The specification suggests conservative amino acid substitutions combined with testing for activity, however, that does not demonstrate possession when there is no nexus between structure and function.  While it is possible to make variants within 70%, one would not know where/what modifications may be made that result in a sequence/antibody that would have the requisite function.  
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (PNAS USA, 1982, 79:1979, of record in the IDS filed 6/18/2020).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum et al. (J. Mol. Biol. 
Without guidance from Applicant, manipulation of the CDRs would essentially be guesswork.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.
Notably, the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies.  The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself.  Amgen, 872 F.3d 1378-79.  The Amgen court expressly stated that the so-called “newly characterized antigen” test, which Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,568,726.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are summarized 

Claims 1-6, 20, 23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,035,843.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are summarized above.  The patented claims are directed to methods of treating and/or preventing an RSV related disorder by administering an antibody or functional part thereof, wherein the antibody is a species of the instantly claimed genus of antibodies (antibody or functional part thereof that binds RSV F protein, comprising SEQ ID NO: 4, 6, 12, 20, 24 and 28, or SEQ ID NO: 16 and/or SEQ ID NO: 32).  The methods of treatment and/or prevention render obvious the product used for the method.  A species anticipates a genus.

Claims 1-6, 20 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,786.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are summarized above.  Patented claims 1-8, 11 and 12 are directed to a species of the instantly claimed genus, i.e., an antibody or functional part thereof that binds RSV F protein, comprising SEQ ID NO: 4, 6, 12, 20, 24 and 28, and having Fc modifications.  A species anticipates a genus.  Patented claims 9, 10 and 13-19 are directed to methods of treating and/or preventing an RSV related disorder by administering the antibody or functional part thereof, which render obvious the product itself.
Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648